Case: 14-1381    Document: 9     Page: 1   Filed: 05/06/2014




          NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

                    JAY BROXTON,
                   Petitioner-Appellant,

                            v.

   MICHAEL D. CREWS, Secretary of the Florida
         Department of Corrections,
              Respondent-Appellee.
            ______________________

                       2014-1381
                 ______________________

   Appeal from the United States District Court for the
Northern District of Florida in No. 5:12-cv-00183-MP-
CJK, Senior Judge Maurice M. Paul.
                ______________________

                       PER CURIAM.
                        ORDER
    The court considers whether this appeal should be
dismissed.
    Jay Broxton appeals from an order of the United
States District Court for the Northern District of Florida
denying his petition for writ of habeas corpus. This court
is a court of limited jurisdiction, and does not have juris-
diction over this appeal.
Case: 14-1381        Document: 9   Page: 2      Filed: 05/06/2014



2                                            BROXTON   v. CREWS



   Because the United States Court of Appeals for the
Eleventh Circuit has already received and docketed the
matter, it is not necessary to transfer this appeal and
thus dismissal of this duplicative appeal is appropriate.
      Accordingly,
      IT IS ORDERED THAT:
      (1) The appeal is dismissed.
      (2) All pending motions are denied as moot.
      (3) Each side shall bear its own costs.
                                      FOR THE COURT

                                      /s/ Daniel E. O’Toole
                                      Daniel E. O’Toole
                                      Clerk of Court


s26